Citation Nr: 1626915	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  06-31 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to a disability rating in excess of 20 percent for spondylosis, lumbosacral spine.

2.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity.

3.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	W. Chris Castro, Attorney


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1962 to September 1962, from October 1963 to February 1972 and from September 1975 to November 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2009 and May 2011, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In May 2011, the Board remanded the issues of entitlement to a disability rating in excess of 20 percent for spondylosis, lumbosacral spine and entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  In a December 2014, the RO granted the TDIU claim, effective December 27, 2005.  As that issue on appeal was granted, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board notes that in the December 2014 rating decision, the Veteran was also granted service connection for radiculopathy of the right lower extremity and service connection for radiculopathy of the left lower extremity.  A 10 percent disability rating was assigned for each lower extremity, effective June 13, 2013.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's lumbar spine disability has not resulted in forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes.

2.  The Veteran's radiculopathy affecting the right lower extremity is productive of mild, incomplete paralysis from December 27, 2005.

3.  The Veteran's radiculopathy affecting the left lower extremity is productive of moderate, incomplete paralysis from December 27, 2005.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).

2.  The criteria for an disability rating in excess of 10 percent for radiculopathy of the right lower extremity, effective December 27, 2005, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1- 4.7, 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for a 20 percent disability rating, but no higher, for the Veteran's service-connected radiculopathy of the left lower extremity, effective December 27, 2005, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1- 4.7, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard January 2006 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration .

The Veteran was provided a VA medical examination in January 2006, November 2006, April 2010, June 2011 and June 2013.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
	
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Further, the intent of the Rating Schedule is to recognize actually painful, unstable or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran's lumbar spine disability is evaluated as 20 percent disabling under Diagnostic Code 5299-5237.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional diagnostic code is shown after the hyphen); see also (unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula provides a 40 percent disability rating for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The General Rating Formula also provides at Note (1) that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See Plate V, 38 C.F.R. § 4.71a. 

Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The IVDS Formula provides a 40 percent rating when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months.  A 60 percent disability rating for IVDS is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past twelve months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

The Veteran contends that his lumbar spine disability is more advanced than that contemplated by the rating assigned.  

The Veteran was afforded a VA examination in January 2006.  He reported daily pain, with frequent numbness down the posterior right thigh and leg.  The pain was worse with prolonged bending, heavy lifting or waking for more than a half mile.  He noted receiving two epidural injections which helped temporarily.  It was noted that he used a cane, although no apparent limb was found.  Activities of daily living were not adversely affected.  No incapacitating episodes were reported.  
      
Upon examination, the Veteran's forward flexion of the thoracolumbar spine was to 90 degrees, with pain at 45 degrees.  His extension was to 10 degrees, with pain at the extreme measurement.  His right and left lateral flexion were to 20 degrees, each.  Pain was at the extreme measurement.  His right and left lateral rotation were to 30 degrees, each.  Pain was at the extreme measurement.  Increased pain with truncal rotation and axial loading was reported.  No additional limitations by pain, fatigue, weakness or lack of endurance was noted following repetitive use.  

Tendon reflexes were normal and equal at the knees and ankles.  Lower extremity strength and sensory responses are within normal limits.  Straight leg testing is negative in sitting and supine posititions, with complaints of lower pain on elevation of either leg beyond 60 degrees.  No paresthesias or radiation found.   A diagnosis of grade 1 spondylolisthesis with bulging disk at L5-S1 and nueral foraminal stensosis was provided.  

The Veteran was afforded a VA examination in November 2006.  The Veteran reported being treated with lumbar epidural steroid injections which provided relief for only a few weeks each.  His pain frequently radiated down the posterior right thigh and leg.  Pain was worse with lifting or bending or walking more than a block.  Pain was also noted with prolonged standing or walking.  He noted taking medication for the pain.  No incapiciating episodes or flare-ups were noted.  Normal posture and gait were noted.  No use of an assistive device was reported.  Spine curvature was normal.  

Upon examination, the Veteran's forward flexion of the thoracolumbar spine was to 75 degrees.  His extension was to 15 degrees.  His right and left lateral flexion were to 10 degrees, each.  His right and left lateral rotation were to 15 degrees, each.  Pain with truncal rotation and axial loading was reported.  No additional limitations by pain, fatigue, weakness or lack of endurance was noted following repetitive use.  

Tendon reflexes were 1+ for his knees and ankles.  Lower extremity strength and sensory responses are within normal limits.  Straight leg testing on the left was negative.  For the right leg, complaints of ipsilateral low back pain radiating into the posterior thigh on elevation of the right leg to 45 degrees was noted.  

The Veteran was afforded a VA examination in April 2010.  The Veteran reported daily pain across his low back.  No radiation was noted.  No numbness or weakness was noted.  He reported prostate hypertrophy with overflow incontinence.  No bowel or bladder incontinence was found.  No physician directed bedrest in the last 12 months was reported.  He reported not being able to do sports, house repairs, lift more than 20 pounds, walk more than a half mile, stand for more than 20 minutes, and sit for long periods of time.  Flare-ups occurring three to four times a week and lasting all day were noted.   It was noted that the Veteran used a cane and medication for pain relief.

Upon examination, the Veteran's forward flexion of the thoracolumbar spine was to 55 degrees with pain.  His extension was to 35 degrees with pain.  His right lateral bending was from 5 to 30 degrees with pain.  His left lateral bending was -5 to 30 degrees with pain.  His right rotation was to 50 degrees.  His left rotation was to 20 degrees.  

No tenderness or spasms were noted.  X-ray results found no scoliosis upon testing.  Negative straight leg raising was found bilaterally.  Deep tendon reflexes were 2+ for the lower extremities.  Normal sensation and no atrophy were noted.  There was normal tone in the lower extremities.  No incapiciating episodes were noted.

The Veteran was afforded a VA examination in June 2011.  The Veteran reported moderate, weekly flare-ups which lasted for hours.  Daily, constant pain was noted.  Radiating pain to the buttocks was also reported.  Erectile dysfunction was reported.  No urinary incontinence or frequency were noted.

Upon examination, the Veteran's forward flexion of the thoracolumbar spine was to 50 degrees.  His extension was to 10 degrees.  His right and left lateral flexion were to 10 degrees, each.  His right and left lateral rotation were to 25 degrees, each.  Objective evidence of pain was found on active and repetitive motion.  No additional limitations was found after repetitive motion.  

No lordosis or scoliosis was found upon examination.  No ankylosis was reported.  No atrophy, guarding or spasms were noted.  Lower extremity sensory exams were normal.  

The Veteran was afforded a VA examination in June 2013.  The Veteran reported taking medication for his pain.  

Upon examination, the Veteran's forward flexion of the thoracolumbar spine was to 60 degrees, with pain beginning at 40 degrees.  His extension was to 10 degrees, with pain beginning at 5 degrees.  His right lateral flexion was to 15 degrees, with pain beginning at 10 degrees.  His left lateral flexion was to 10 degrees, with pain beginning at 5 degrees.  His right lateral rotation was to 15 degrees, with pain beginning at 10 degrees.  His left lateral rotation was to 10 degrees, with pain beginning at 5 degrees.  There was no additional limitations to the range of motion for each movement after repetitive motion.  

Functional loss and/or impairment of less movement than normal, weakened movement, pain on movement and interference with sitting, standing and/or weight bearing were noted.  Localized tenderness or pain to palpation was found.  No guarding or muscle spasms were noted.  Muscle strength testing was normal.  

Mild intermittent radicular pain was noted in the Veteran's right lower extremity and moderate radicular pain was noted in the Veteran's left lower extremity.  IVDS was noted.  No incapacitating episodes over the past 12 months was found.  It was noted that the Veteran used a cane.  

Under the General Rating Formula for Diseases and Injuries of the Spine, to warrant a 40 percent disability rating, the evidence must establish that the Veteran's forward flexion is 30 degrees or less or that favorable ankylosis of the entire thoracolumbar spine has been found.  A review of the VA examination reports noted above reveal that, at worst, the Veteran's forward flexion of the lumbar spine is to 40 degrees with pain during the June 2013 VA examination.  Although there was objective evidence of pain on repetitive use, there was no decrease in range of motion for flexion.  In addition, the evidence of record does not show that favorable ankylosis of the entire thoracolumbar spine has been found on any VA examination.  The objective medical evidence is the most persuasive indication of functional loss and here it reflects the findings falling within the requirements for a 20 percent evaluation.  

Even considering additional functional limitation due to factors as pain, tenderness and weakness as reported on the examinations, the overall evidence is found to be appropriately contemplated in the 20 percent evaluation.  See Deluca, supra. 

The evidence also does not reflect that the Veteran suffers from incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  While it was noted at his June 2013 VA spine examination that the Veteran experienced IVDS, he did not suffer from episodes that required bed rest prescribed by a physician in the past 12 months.  As such, the evidence of record does not warrant an increased rating under the IVDS Formula.

In sum, the lay and medical symptomatology does not more closely approximate a manifestation of the rating criteria for the assignment of a higher rating for the Veteran's lumbar spine.  The claim must therefore be denied. 

Next, neurological manifestations of the thoracolumbar spine may be separately rated under an appropriate diagnostic code (and such rating is then combined with the rating under the General Formula, addressed above).  Separate 10 percent disability ratings are already assigned for radiculopathy of the right lower and left lower extremities under 38 C.F.R. § 4.124a, Diagnostic Code 8520, for the sciatic nerve, due to the Veteran's service-connected lumbar spine disability.  

Under Diagnostic Code 8520, incomplete paralysis warrants a 10 percent rating when mild, 20 percent rating when moderate, and 30 percent rating when severe. 

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The evidence of record reveals that the Veteran has complained about radiating pain in his lower extremities.  The January 2006 VA examination report shows that the Veteran reported pain, with frequent numbness down the posterior right thigh and leg.  Lower extremity strength and sensory responses are within normal limits and no paresthesias or radiation was found.  The VA examination report dated in November 2006 indicates that the Veteran had pain which frequently radiated down the posterior right thigh and leg.  Lower extremity strength and sensory responses were within normal limits.  For the right leg, complaints of ipsilateral low back pain radiating into the posterior thigh on elevation of the right leg to 45 degrees was noted.  The April 2010 VA examination report showed that no radiation was noted.  The VA examination report in June 2011 showed that the Veteran reported radiating pain to the buttocks.  Lower extremity sensory exams were normal.  The June 2013 VA examination report shows that the Veteran had mild intermittent radicular pain in his right lower extremity and moderate radicular pain in his left lower extremity.  

The Board has considered whether a higher rating could be assigned for the Veteran's right lower extremity.  To warrant a 20 percent rating, the Veteran's radiculopathy would have to result in moderate incomplete paralysis.  While radiating pain has been reported throughout the appeal period, the June 2013 VA examination report notes that mild intermittent radicular pain was found for the Veteran's right lower extremity.  Given this evidence, the Board finds that his radiculopathy of the right lower extremity more closely approximates the mild incomplete paralysis described by the 10 percent rating rather than the moderate paralysis required for a 20 percent rating.  

However, when reasonable doubt is resolved in favor of the Veteran, the best date for determining when the 10 percent rating was factually ascertainable, shown by the lay and medical evidence of record, is the date of the claim for an increased rating for service connection of a lumbar spine disability, December 27, 2005.  This is when the Veteran filed his claim and indicated that his lumbar spine disability was worse.  Subsequent, VA examination reports include the Veteran's lay statements and objective medical evidence of radicular pain in the right lower extremity.  Thus, the Board finds that the 10 percent rating should be effective as of December 27, 2005.

The Board has also considered whether a higher rating could be assigned for the Veteran's left lower extremity.  Based on the evidence, and when resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record warrants a 20 percent disability rating for the left lower extremity for radiculopathy associated with the service-connected lumbar spine disability.  Radiating pain has been reported throughout the appeal period.  Further, the June 2013 VA examiner noted moderate radicular pain in the Veteran's left lower extremity.  Thus, a 20 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8520, is warranted for moderate radiculopathy of the left lower extremity from the date of the claim for an increased rating for service connection of a lumbar spine disability which is December 27, 2005.

Other Considerations

The Board finds that the rating criteria considered reasonably describes the Veteran's disability level and his symptoms.  The evidence shows that the Veteran's service-connected lumbar spine disability and bilateral lower extremities result in pain, decreased range of motion and weakness.  To the extent a type of effect is not listed in the rating criteria, it is the underlying symptom that results in the effect of the disability.  Thus, the Veteran's disability pictures are contemplated by the rating schedule, the assigned schedular evaluations for the service-connected disabilities are adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015). 

Next, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case.

Finally, although the Court of Appeals for Veterans Claims has held that a claim for an increased rating is a claim for the highest rating possible, to include TDIU, as noted above, the record indicates that the Veteran is already in receipt of a TDIU rating and there is no indication that he has disagreed with the effective date of that rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Therefore, the issue of entitlement to TDIU is not part of the underlying appeal.

ORDER

Entitlement to a disability rating in excess of 20 percent for spondylosis, lumbosacral spine is denied. 

Entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity, effective December 27, 2005, is granted.

Entitlement to a 20 percent disability rating, but no higher, for radiculopathy of the left lower extremity is granted, effective December 27, 2005, is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


